DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with the attorney of record, Daniel R. Ling on 3/16/2022.
The application has been amended as follows: 
In claim 1, at line 1, ‘an industrial automation drive’ has been deleted and  -- A motor drive -- has been inserted. 
In claim 3, at line 1, ‘the industrial automation drive’ has been deleted and -- the motor drive -- has been inserted.
In claim 4, at line 1, ‘the industrial automation drive’ has been deleted and -- the motor drive --  has been inserted.
In claim 5, at line 1, ‘the industrial automation drive’ has been deleted and -- the motor drive --  has been inserted.
In claim 6, at line 1, ‘the industrial automation drive’ has been deleted and -- the motor drive --  has been inserted.
In claim 7, at line 1, ‘the industrial automation drive’ has been deleted and -- the motor drive --  has been inserted.
In claim 8, at line 1, ‘the industrial automation drive’ has been deleted and -- the motor drive --  has been inserted.


In claim 23, at line 1, ‘the industrial automation drive’ has been deleted and -- the motor drive --  has been inserted.

Allowable Subject Matter

Claims 1,3-8,10,12-14 and 21-24 are allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/THO V DUONG/Examiner, Art Unit 3763